Citation Nr: 1502925	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-00 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to x-ray radiation, claimed as irregular heartbeat.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case in May 2010 to obtain outstanding medical records.  The case has now been returned to the Board.

The Board notes that in August 2013 the Veteran submitted a statement in which he asserted that he believed damage to his heart was caused by exposure to utility x-ray radiation in service, and expressed disagreement with the phrasing of the issue in the prior adjudication as "Entitlement to service connection for a heart disability, to include as due to ionizing radiation."  The issue has been restated on the cover page to more accurately reflect the Veteran's contentions.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board concludes that further development is necessary in this case.  In the current appeal, the Veteran alleges that he has a heart disability as a result of radiation exposure while aboard the U.S.S. Norfolk (DL-1) during his period of active duty.  Specifically, the Veteran asserts that during his time in service aboard the U.S.S. Norfolk, he was assigned to the Engine Room where he was exposed to high intensity x-ray radiation.  The Veteran reports that around July 1966 he was informed by a military physician in Guantanamo Bay that he had an irregular heartbeat that was the result of exposure to x-ray radiation.  The Veteran stated that the physician described a process by which a ship such as the one to which the Veteran was assigned, underwent high intensity x-ray testing on all the high pressure steam lines and steam engine casings to check for pin holes and the thickness of the high pressure steel piping and high pressure steel engine casing walls.  According to the Veteran, he was informed that if sufficient time was not allowed in order for the radiation to weaken in these areas, it could be dangerous to personnel.  The physician, the Veteran stated, informed the Veteran that this was likely the case on the U.S.S. and was the cause of the Veteran's irregular heartbeat.  The Veteran also asserted that he was told his irregular heartbeat would develop into heart damage later in life.  

The Board notes that the RO never attempted to confirm radiation exposure.  As there was no explanation for this lack of review, the Board finds that the failure to research unit records or naval records violates VA's duty to assist under 38 C.F.R. § 3.159.  On remand, the AMC should attempt to retrieve records from Defense Personnel Records Information Retrieval System (DPRIS), unit records of the Navy Environmental Health Center Detachment, Naval Dosimetry Center, the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate agency, should be contacted and requested to search their records to attempt verification of radiation exposure between April 1965 and July 1966 aboard the U.S.S. Norfolk (DL-1).

Additionally, any service records relating to the Veteran's in-service treatment for an irregular heartbeat not already associated with the claims file should be obtained by the AMC.  The Veteran has made numerous references to treatment at Guantanamo Bay Hospital.  (See April 2010 Informal Hearing Presentation).  The Board notes that the RO made a single request for records located at the Naval Hospital in Guantanamo Bay Cuba.  However, in order to satisfy its duty to assist, the VA must make as many requests as are necessary to obtain any relevant records.  38 C.F.R. § 3.159(c).  The RO should again request copies of any outstanding hospital service records from January 1966 to December 1966 at the Naval Hospital in Guantanamo Bay Cuba, relating to the Veteran's treatment for his heart condition.  

If it is determined that the Veteran was exposed to radiation as a result of his service aboard the U.S.S. Norfolk then, before its adjudication, the AMC should schedule the Veteran for a VA examination to determine whether his current heart condition is related to in-service radiation exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, DPRIS, the Navy Environmental Health Center Detachment, Naval Dosimetry Center or any other appropriate agency, and ask that it conduct a research of the records of the U.S.S. Norfolk (DL-1) for any information or evidence relating to a radiation leak during high intensity x-ray testing in the ship's Engine Room.  The search should cover the period of April 1965 through July 1966.  A negative response should be requested if no information or evidence is available.

2.  The RO should request copies of any outstanding hospital service records for the period of January 1966 to December 1966 at the Naval Hospital in Guantanamo Bay Cuba, relating to the Veteran's treatment for his heart condition.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  If and only if it is determined that the Veteran was exposed to ionizing radiation as a result of his claimed activities then schedule the Veteran for a VA examination for the purpose of providing an opinion as to the etiology of the Veteran's current heart condition.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

Specifically, the examiner is asked to determine whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current heart condition is related to military service, to include in-service exposure to high intensity x-ray radiation.  (Note: The absence of evidence in the service medical records cannot be the sole basis for a negative opinion.)

4.  Then, the AOJ/AMC should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

